Citation Nr: 0710835	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This appeal is from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which granted service connection for type II DM 
and assigned an effective date of benefits.  Subsequently, an 
October 2002 rating decision assigned an earlier effective 
date of October 16, 2000.  The instant appeal initially 
included the matter of entitlement to a yet earlier effective 
date.  The Board of Veterans' Appeals (Board) denied that 
claim in an April 2002 decision.  That decision also remanded 
the diabetes claim for further development.  The claim is 
again before the Board for appellate review.


FINDING OF FACT

The veteran follows a diabetic diet but has not required 
insulin or regulation of his activities at any time from the 
effective date of service connection to the present.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for type II diabetes mellitus have not been met at any time 
from the effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

The veteran's claim for a higher initial rating is a down 
stream element of a previously substantiated claim; 
consequently the notice requirements of the VCAA do not apply 
to this case.  Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); VAOPGCPREC 8-2003.

VA has obtained all evidence of which it had notice and 
authorization to obtain.  VA has examined the veteran.  No 
additional medical opinion is necessary to decide the claim.  
VA has discharged its duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006).


II.  Disability Evaluation

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The veteran's notice of disagreement and subsequent 
statements in support of his claim reveal that obtaining 
compensation for complications of diabetes such as peripheral 
neuropathy and erectile dysfunction was a substantial 
component of his assertion of entitlement to a higher initial 
rating.  VA has granted service connection for peripheral 
neuropathy in each extremity and for erectile dysfunction, 
implementing separate ratings for each of those conditions.  
The rating criteria for DM are distinct from the rating 
criteria for the complications of DM that are separately 
rated.  They must be, otherwise the veteran would be 
compensated twice for the same disability, called pyramiding.  
Regulation forbids pyramiding of disability ratings.  
38 C.F.R. § 4.14 (2006).

Aside from the complications of diabetes, the veteran has 
submitted statements and documentation of changes and 
increases in his oral hypoglycemic prescriptions.  He has 
pointed to these amendments in his medication as evidence 
that his DM is worsening and warranting a higher rating.  His 
representative has argued that VA should award a higher 
rating for a disability picture due to DM that more nearly 
approximates the next higher rating.  See 38 C.F.R. § 4.7 
(2006).

The criteria for the veteran's 20 percent rating are DM 
"requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet."  The criteria for a 
40 percent rating are DM "requiring insulin, restricted 
diet, and regulation of activities."  The higher ratings, 60 
and 100 percent, require multiple events such as ketoacidosis 
or hyperglycemic reactions and hospitalizations of prescribed 
frequency.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  
The evidence of record renders the 60 and 100 percent ratings 
beyond consideration in this case.

The VA examination reports of February 2001, August 2002, and 
March 2006 and private medical records of September 1998 to 
April 20005 reveal two facts that are dispositive of the 
veteran's claim:  He does not require and has never required 
insulin, and his activities are not and have never been 
regulated.  Both insulin and regulation of activities are 
required for a 40 percent rating.

The evidence does show, as the veteran asserts, that his 
medications have been varied and increased over time, and the 
March 2006 VA examination found his diabetes uncontrolled.  
While it is understandable that the veteran feels he should 
be compensated for worsening diabetes, the VA Schedule for 
Rating Disabilities defines 10 increments of disability with 
10 percent steps in compensation.  See 38 U.S.C.A. § 1155 
(West 2002).  The rule providing for awarding the next higher 
rating for disabilities that more nearly approximate the next 
higher rating than the current rating provides some 
flexibility to vary from these increments, but this rule does 
enable the rating to respond to every gradation of difference 
in severity of disabilities.

The veteran has neither of the two criteria of a 40 percent 
rating for DM.  Without either of them, the veteran's 
disability picture from DM cannot be said to more nearly 
approximate the criteria for a 40 percent rating than for his 
current 20 percent rating.  38 C.F.R. § 4.7 (2006).  He has 
been correctly rated as 20 percent disabled from the 
effective date of service connection to the present.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

A schedular rating in excess of 20 percent for type II 
diabetes mellitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


